Action by plaintiff Rose Moree to recover damages for personal injuries sustained when her heel caught in a hole in the floor of defendant’s store, causing hei to fall. Also action by her husband to recover for loss of services. Judgment for both plaintiffs. Judgment affirmed, with costs. No opinion. Hagarty, *800Seudder and Davis, JJ., concur; Lazansky, P. J., with whom Kapper, J., concurs, dissents and votes ior reversal upon the ground that the determination of the jury is against the weight of the evidence.